Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/908,744 filed on June 23, 2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-24 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2015/0329048 A1 (hereinafter “Wang”) in view of Raag et al., US 2019/0295291 A1 (hereinafter “Raag”).
With respect to claim 1, Wang discloses a camera calibration method [abstract] to be performed by a processor [par. 28, FIG. 5, processor 120] provided in a vehicle [par. 32, FIG. 4, vehicle 10], comprising: obtaining a plurality of images [par. 11] of surroundings of the vehicle [par. 11] captured by a plurality of cameras [FIG. 1, par. 23, 
Therefore, in view of disclosures by Raag, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang and Raag with the motivation to devise a method to estimates the position of interest points such as corners on images of array patterns, and uses such 
With respect to claim 2, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wang discloses the limitation wherein the cameras include at least two of a left camera [FIG. 1, cameras 16 and 20] configured to capture an image of a left-side view from the vehicle, a right camera [FIG. 1, cameras 18 and 20] configured to capture an image of a right-side view from the vehicle, a front camera [FIG. 1, cameras 12 and 20] configured to capture an image of a front-side view from the vehicle, or a rear camera [FIG. 1, cameras 14 and 20] configured to capture an image of a rear-side view from the vehicle [FIG. 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wang discloses the limitation wherein the extrinsic parameter of each of the cameras includes rotation information and position information of each of the cameras [par. 8 – position and pose/orientation/rotation of a camera comprise the camera’s extrinsic parameters by definition]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wang 
With respect to claim 5, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wang discloses the limitation wherein the setting of the ROI in each of the images comprises: when the first image is a front-side view image and the second image is a left-side view image, setting the ROI in each of the images such that the first ROI includes a leftmost side of the front-side view image and the second ROI includes a rightmost side of the left-side view image [FIG. 1, par. 24]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Wang discloses the limitation wherein the calculating of the first bird-view coordinate of the first feature point and the second bird-view coordinate of the second feature point comprises: when the number of matching feature points of the first ROI and the second 
With respect to claim 8, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Raag discloses the limitation wherein the calibrating of the cameras comprises: calculating a first error between the first bird-view coordinate and the second bird-view coordinate [pats. 66-67]; and wherein the calibrating of the cameras comprises: calculating a first error between the first bird-view coordinate and the second bird-view coordinate [par. 66 – ref. to most optimized (best) solution. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 8. Furthermore, Wang discloses the limitation wherein the calculating of the first bird-view coordinate of the first feature point and the second bird-view coordinate of the second feature point comprises: when the extrinsic parameter of the at least one of the cameras is adjusted, calculating a first adjusted bird-view coordinate of the first feature point and a second adjusted bird-view coordinate of the second feature point based on the adjusted extrinsic parameter [pars. 28-29 – see also par. 3 re to online/real-time calibration], and 
With respect to claim 10, Wang and Raag, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 8. Furthermore, Raag discloses the limitation wherein the calibrating of the cameras further comprises: when the first error is less than a preset threshold value, terminating the calibrating of the cameras [par. 66 – ref. to “parameter values are changed in a smooth fashion to reduce the error until further optimization does not lead to an improvement”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, the claims are drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 11 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claims 12-13 and 15-18, the claims are drawn to devices that perform a series of steps that are commensurate in scope with steps of claims 1, 4 and 7-10 respectively.  Therefore, claims 12-18 are rejected for the same reasons of 
With respect to claims 19-22, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1-2 and 8-9 respectively wherein the differences between corresponding claims are simply in wordings and not substance, such as “partial bird-view image” in claim 19 as opposed to “bird-view image” in claim 1. Therefore, claims 19-22 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2 and 8-9, respectively.
With respect to claim 23, the claims are drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 19. Therefore, claim 23 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 19.
With respect to claim 24, the claim is drawn to a device that perform a series of steps that are commensurate in scope with steps of claim 19.  Therefore, claim 24 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 19.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Raag, as applied to claim 1, and further in view of Liu et al., US 2020/0218279 A1 (hereinafter “Liu”).

With respect to claim 14, the claim is drawn to a device that perform a series of steps that are commensurate in scope with steps of claim 6. Therefore, claim 14 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 6.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Pfug, US 2014/0333729 A1, discloses vehicle vision system.
Grenier et al., US 10,778960 B2, discloses aerial vehicle sensor positioning.
Hayami, WO 2019/176930 A1, discloses system and method for creating composite video.
Fukasawa et al., WO 2018/087856 A1, discloses device and method for image synthesis.
Fukui, WO 2016/204068 A1, discloses image processing apparatus and method.
Allen et al., US 2019/00096057 A1, discloses object inspection system and method.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485